Allowable Subject Matter
1.	This office action is a response to communication submitted on 11/27/2019. 
Information Disclosure Statement
2.  	The information disclosure statement(s) (IDS) submitted on 11/27/2019 is in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
3.	Claims 1-5 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	SHOJI (US 20200039576 A1), Nishimura (US 10286946 B2) and ITO (CN 110027609 A), NISHIMURA (EP 3213979 A1), SHIBUYA et al. (WO 2013172026 A1) are the closest prior art disclosed.
However, regarding  claim1 and corresponding method claim 5, the prior arts disclosed above do not teach or fairly suggest alone or in combination “a torque feedback process for calculating a steering-side operation amount, the steering-side operation amount being used for feedback control that adjusts a steering torque input by a driver to a target torque and being convertible into torque required for the electric motor; an angle command value calculation process for calculating an angle command value based on the steering-side operation amount, the angle command value being a command value of a convertible angle that is convertible into a steerable angle of the steerable wheel; an angle feedback control process for calculating a steerable wheel-side operation amount, the steerable wheel-side operation amount being used for feedback control that adjusts the convertible angle to the angle command value and being convertible into the torque required for the electric motor; and an operation process for calculating a torque command value corresponding to a sum of an amount by which the steering-side operation amount is converted into the torque required for the electric motor and an amount by which the steerable wheel-side operation amount is converted into the torque required for the electric motor and operating a drive circuit of the electric motor to adjust the torque of the electric motor to the torque command value”.
Thus, the closest prior arts found are rather from the same applicant/inventor(s) or do not fairly disclose the combination of the features above where, the vector controller calculates a torque command value corresponding to a sum of an amount by which the steering-side operation amount is converted into the torque required for the electric motor and an amount by which the steerable wheel-side operation amount is converted into the torque required for the electric motor and operating a drive circuit of the electric motor to adjust the torque of the electric motor to the torque command value”. Hence the claim are considered novel.
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846